CoStar Group, Inc. 2 Bethesda Metro Center 10th Floor Bethesda, MD 20814-5388 301.215.8300tel 800.204.5960toll free 301.718.2444fax 800.613.1301tollfree fax www.costar.com NASDAQ:CSGP July 14, 2010 VIA EDGAR AND FACSIMILE Kathleen Collins Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance One Station Place treet, N.E. Washington, D.C.20549-4561 Re: CoStar Group, Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 26, 2010 File No 000-24531 Dear Ms. Collins: We received your comment letter dated July 1, 2010 concerning the CoStar Group, Inc. filing listed above.As discussed yesterday with Mr. Ryan Housel, SEC Division of Corporation Finance Staff Attorney, we respectfully advise the Staff that we currently expect to respond no later than August 2, 2010. Please feel free to contact the undersigned at (301) 664-9132 or Jonathan Coleman, our General Counsel, at (301) 280-3859 with any questions you may have. Sincerely, /s/ Brian J. Radecki Brian J. Radecki Chief Financial Officer cc:Megan Akst, Staff Accountant, Division of Corporation Finance Ryan Housel, Staff Attorney, Division of Corporation Finance David Orlic, Staff Attorney, Division of Corporation Finance Jonathan Coleman, CoStar Group, Inc. Stephen Glover, Gibson, Dunn & Crutcher LLP
